DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 9 March 2021. As directed by the amendment: claims 1, 6, 10, and 15 have been amended, and claims 21 and 22 have been added. Thus claims 1-2, 4-11, and 13-22 are presently pending in this application.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to the amendments/arguments for claims 6 and 15, the examiner notes the annotated Figure 4 on page 11 of the Remarks shows a concave inner surface, not a convex inner surface. The examiner understands a concave surface to be a surface that curves inward and convex to be outward. Nevertheless, the claim amendments do not pose new matter issues because Figure 1 of the drawings shows a distal end of the collar having a convex inner surface.
not replace the hinged cap with a threaded cap but instead add threading to the hinged cap. See Fig. 3 of Smith which includes both the hinged cap and threading. This keeps the functionally of an easy to open cap while also allowing the cap to be replaced or removed entirely. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 21 recite the limitation "the distal wall of the collar".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 2014/0276651 A1).
Regarding claim 1, Schultz discloses a flush syringe assembly (Fig 2) comprising: a barrel (105 Fig 3) including a side wall (side wall- Annotated Fig 3 below) having an inside surface defining a chamber (chamber- Annotated Fig 3) for retaining a fluid (“medical-fluid” [0029], “empty or pre-filled” [0081]), an open proximal end (open proximal end- Annotated Fig 3)and a distal end (distal end- Annotated Fig 3); a distal wall (106 Fig 3) and an elongate tip (104 Fig 3) extending distally from the distal end, the elongate tip having a distal end (distal end- Annotated Fig 3) and a passageway (passageway- Annotated Fig 3) therethrough in fluid communication with said chamber (Fig 3); a collar (102 Fig 2) mounted on and in contact with the distal wall of the barrel (See collar 102 mounted on 103 Fig 2 with connector 110 contacting the distal wall), the collar completely surrounding the elongate tip (Fig 2, collar 102 completely surrounds the elongate tip), the collar including at least one continuous side wall having an inside surface defining a compartment (See Annotated Luer-Engaged Embodiment below, the compartment is the open space between the proximal and distal ends), an open distal end extending past and completely surrounding the distal end of the elongate tip (Collar 102 extends past and completely surrounds the distal end of the elongated tip, see Fig 3), a proximal end (110 Fig 2) adjacent the distal wall of the barrel; and an elongated plunger rod (elongated plunger rod- Annotated Fig 3) disposed within the barrel, the plunger rod comprising a distal end and a proximal end (distal end and proximal end of plunger rod- Annotated Fig 3), the distal end including a stopper (stopper- Annotated Fig 3) slidably positioned in fluid-tight engagement with the inside surface of the barrel (The depicted stopper would be fluid tight to allow the fluid to be retained in a pre-filled syringe [0081] without leaking) for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (The stopper pictured in Fig 3 is fully capable of moving fluid as claimed), the elongated plunger rod extending outwardly from the open proximal end of the barrel (See plunger rod extending outwardly Fig 3), the stopper having a distal surface (See top surface of stopper Fig 3).  

    PNG
    media_image1.png
    1003
    585
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale

	Regarding claim 2, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the distal wall (106 Fig 3) of the barrel includes an engagement portion (“internally-threaded bore” 119 Fig 1A) to connect the barrel to the collar [0075].
Regarding claim 4, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the compartment of the collar surrounds the elongated tip (The compartment of collar 102 surrounds the elongated tip 104, see Fig 3).  
	Regarding claim 5, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the collar is removable (See removal of 102 Fig 2).
	Regarding claim 6, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the distal end of the collar (102 Fig 3) has a convex inner surface (convex inner surface- Annotated Luer-Engaged Embodiment Fig 4 below).  

    PNG
    media_image3.png
    517
    580
    media_image3.png
    Greyscale

	Regarding claim 7, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the collar (102 Fig 3) has a concave inner surface (concave inner surface- Annotated Luer-Engaged Embodiment Fig 4 below).

    PNG
    media_image4.png
    587
    574
    media_image4.png
    Greyscale

	Regarding claim 9, Schultz discloses the flush syringe assembly of claim 1. Schultz further discloses wherein the fluid is a flush fluid (“medical-fluid” [0029], it is noted that the fluid in claim 1 is not positively recited, therefore, the limitation is satisfied since the device of Schultz capable of performing the function of retaining a flush fluid).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2014/0276651 A1) in view of Hwang et al. (US 9,415,168 B2).
Regarding claim 8, Schultz discloses the flush syringe assembly of claim 1. However, Schultz fails to disclose wherein the collar has a shape of a trapezoidal prism.
Hwang et al. teaches a grip surface that is a trapezoidal prism (Fig 10f). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the outside of the collar of Schultz to have a shape of a trapezoidal prism as taught by Hwang et al. to provide a surface that is easier to grip and twist than a cylinder (col 8 lines 8-17).
Regarding claim 17, modified Schultz teaches the flush syringe assembly of claim 10. However, modified Schultz fails to teach wherein the collar has a shape of a trapezoidal prism.
Hwang et al. teaches a grip surface that is a trapezoidal prism (Fig 10f). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the outside of the collar of modified Schultz to have a shape of a trapezoidal prism as taught by Hwang et al. to provide a surface that is easier to grip and twist than a cylinder (col 8 lines 8-17).

Claims 10, 11, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2014/0276651 A1) in view of another embodiment of Schultz.
Regarding claim 10, Schultz discloses a flush syringe assembly (Fig 2) comprising: a barrel (105 Fig 3) including a side wall (side wall- Annotated Fig 3 below) having an inside surface defining a chamber (chamber- Annotated Fig 3) for retaining a fluid (“medical-fluid” [0029], “empty or pre-filled” [0081]), an open proximal end (open proximal end- Annotated Fig 3) and a distal end (distal end- Annotated Fig 3); a distal wall (106 Fig 3) and an elongate tip (104 Fig 3) extending distally from the distal end, the elongate tip having a distal end (distal end- Annotated Fig 3) and a passageway (passageway- Annotated Fig 3) therethrough in fluid communication with said chamber (Fig 3); a collar (102 Fig 2) mounted on and in contact with the distal wall of the barrel (See collar 102 mounted on 103 Fig 2 with connector 110 contacting the distal wall), the collar completely surrounding the elongate tip (Fig 2, collar 102 completely surrounds the elongate tip), the collar including at least one continuous side wall having an inside surface defining a compartment (See Annotated Luer-Engaged Embodiment below, the compartment is the open space between the proximal and distal ends), an open distal end extending past and completely surrounding the distal end of the elongate tip (Collar 102 extends past and completely surrounds the distal end of the elongated tip, see Fig 3), a proximal end (110 Fig 2) adjacent the distal wall of the barrel;; an elongated plunger rod (elongated plunger rod- Annotated Fig 3) disposed within the barrel, the plunger rod comprising a distal end and a proximal end (distal end and proximal end of plunger rod- Annotated Fig 3); and a stopper (stopper- Annotated Fig 3) slidably disposed on the distal end of the plunger rod and positioned in fluid-tight engagement with the inside surface of the barrel (The depicted stopper would be fluid tight to allow the fluid to be retained in a pre-filled syringe [0081] without leaking) for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (The stopper pictured in Fig 3 is fully capable of moving fluid as claimed). However, the first embodiment of the collar of Schultz is silent to a removable cap having a body, a proximal end, and a closed distal end, the removable cap being mounted on the distal end of the collar.
Another embodiment (120 Fig 74) of the collar (102) of Schultz includes a removable cap (CAP Fig 74) having a body, a proximal end (See bottom end of CAP Fig 74), and a closed distal end (See top end of CAP Fig 74), the removable cap being mounted on the distal end of the collar (See CAP on collar 102 Fig 74). It would have to one of ordinary skill at the time of effective filing for the collar of the first (Table 2 Page 10). 

    PNG
    media_image1.png
    1003
    585
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale

	Regarding claim 11, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the compartment of the collar surrounds the elongated tip (The compartment of collar 102 surrounds the elongated tip 104, see Fig 3).
	Regarding claim 14, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the collar is removable (See removal of 102 Fig 2).
	Regarding claim 15, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the distal end of the collar (102 Fig 3) has a convex inner surface (convex inner surface- Annotated Luer-Engaged Embodiment Fig 4 below).  

    PNG
    media_image3.png
    517
    580
    media_image3.png
    Greyscale

	Regarding claim 16, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the collar (102 Fig 3) has a concave inner surface (concave inner surface- Annotated Luer-Engaged Embodiment Fig 4 below).

    PNG
    media_image4.png
    587
    574
    media_image4.png
    Greyscale

	Regarding claim 18, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the fluid is a flush fluid (“medical-fluid” [0029], it is noted that the fluid in claim 10 is not positively recited, therefore, the limitation is satisfied since the device of Schultz capable of performing the function of retaining a flush fluid).
	Regarding claim 19, modified Schultz teaches the flush syringe assembly of claim 10. The alternate embodiment of Schultz further teaches wherein the removable cap includes an outward protrusion (protrusion- Annotated Fig 74 below) extending from the body of the removable cap and corresponding with the passageway on the distal end of the elongated tip (See annotated Fig 74 below, the protrusion does not contact the distal end of the elongated tip but it corresponds with the passageway on the distal end of the elongated tip, closing it off at the distal end of the collar).  

    PNG
    media_image5.png
    556
    404
    media_image5.png
    Greyscale

Claims 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2014/0276651 A1) in view of Gardner et al. (US 2013/0197485 A1).
Regarding claim 13, modified Schultz teaches the flush syringe assembly of claim 10. Modified Schultz further teaches wherein the distal wall of the collar includes a plurality of threads (plurality of threads- Annotated Luer-Engaged Embodiment). However, modified Schultz fails to disclose wherein the distal wall of the collar includes a plurality of threads to connect the collar to the removable cap.
Gardner et al. teaches wherein a distal wall (18 Fig 1) of a collar (12 Fig 1) includes a plurality of threads (20 Fig 1) to connect the collar to the removable cap (28 & 30 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of threads on the distal wall of the collar of modified Schultz to connect the collar to the removable cap as taught by Gardner et al. because [0047]. 
Regarding claim 21, Schultz discloses a flush syringe assembly (Fig 2) comprising: Page 7 of 18AMENDMENT / RESPONSE UNDER 37 CFR § 1.114Serial Number: 16/253,739Docket: P-15902.US01Filing Date: Jan 22, 2019Title: Flush Syringe With Shielded Tipa barrel (105 Fig 3) including a side wall (side wall- Annotated Fig 3 below) having an inside surface defining a chamber (chamber- Annotated Fig 3) for retaining a fluid (“medical-fluid” [0029], “empty or pre-filled” [0081]), an open proximal end (open proximal end- Annotated Fig 3) and a distal end (distal end- Annotated Fig 3); a distal wall (106 Fig 3) and an elongate tip (104 Fig 3)  extending distally from the distal end, the elongate tip having a distal end (distal end- Annotated Fig 3) and a passageway (passageway- Annotated Fig 3) therethrough in fluid communication with said chamber (Fig 3); a collar (102 Fig 2) mounted on and in contact with the distal wall of the barrel (See collar 102 mounted on 103 Fig 2 with connector 110 contacting the distal wall), the collar completely surrounding the elongate tip (Fig 2, collar 102 completely surrounds the elongate tip), the collar including at least one continuous side wall having an inside surface defining a compartment (See Annotated Luer-Engaged Embodiment below, the compartment is the open space between the proximal and distal ends), an open distal end extending past and completely surrounding the distal end of the elongate tip (Collar 102 extends past and completely surrounds the distal end of the elongated tip, see Fig 3), a proximal end (110 Fig 2) adjacent the distal wall of the barrel; an elongated plunger rod (elongated plunger rod- Annotated Fig 3) disposed within the barrel, the plunger rod comprising a distal end and a proximal end (distal end and proximal end of plunger rod- Annotated Fig 3); and a stopper (stopper- Annotated Fig 3) slidably disposed on the distal end of the plunger rod and positioned in fluid-tight engagement with the inside surface of the barrel (The depicted stopper would be fluid tight to allow the fluid to be retained in a pre-filled syringe [0081] without leaking) for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (The stopper pictured in Fig 3 is fully capable of moving fluid as claimed), wherein the distal wall of the collar includes a plurality of threads (plurality of threads- Annotated Luer-Engaged Embodiment). However, the first embodiment of the collar of Schultz is silent to a removable cap having a body, a proximal end, and a closed distal end, the removable cap being mounted on the distal end of the collar, and wherein the plurality of threads is configured to connect the collar to the removable cap.
Another embodiment (120 Fig 74) of the collar (102) of Schultz includes a removable cap (CAP Fig 74) having a body, a proximal end (See bottom end of CAP Fig 74), and a closed distal end (See top end of CAP Fig 74), the removable cap being mounted on the distal end of the collar (See CAP on collar 102 Fig 74). It would have to one of ordinary skill at the time of effective filing for the collar of the first embodiment of Schultz to include a cap with the limitations of the alternate embodiment of Schultz to protect the open tip (Table 2 Page 10). 
Gardner et al. teaches wherein a distal wall (18 Fig 1) of a collar (12 Fig 1) includes a plurality of threads (20 Fig 1) to connect the collar to the removable cap (28 & 30 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of threads on the distal wall of the collar of modified Schultz to connect the collar to the removable cap as taught by Gardner et al. because a threaded connection is more secure from accidental removal.  Additionally Gardner et al. teaches a push-on friction fit cap and threadedly connected caps are known alternatives [0047]. 

    PNG
    media_image1.png
    1003
    585
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    625
    580
    media_image2.png
    Greyscale

	Regarding claim 22, modified Schultz teaches the flush syringe assembly of claim 10. Schultz further discloses wherein the distal end of the collar (102 Fig 3) has a convex inner surface (convex inner surface- Annotated Luer-Engaged Embodiment Fig 4 below).

    PNG
    media_image3.png
    517
    580
    media_image3.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2014/0276651 A1) in view of Tucker at al. (US 6,632,199 B1).
Regarding claim 20, modified Schultz teaches the flush syringe assembly of claim 10. However, modified Schultz fails to disclose wherein the removable cap has a cross-sectional shape that is triangular, square, pentagonal, hexagonal, heptagonal, octagonal, symmetric or non-symmetric polygonal.  
Tucker et al. teaches wherein the removable cap (20’’ Fig 10A) has a cross- sectional shape that is hexagonal (Fig 10A). It would have been obvious to one of ordinary skill at the time of effective filing for the cap of Sweeney to have a cross-sectional shape that is hexagonal as taught by Tucker et al. to “facilitate handling the cap for placing it onto or removing it from a syringe” (col 4 lines 60-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        





/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783